     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 1 of 12 Page ID
                                     #:39093


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
14    JOSE ANTONIO FRANCO                      Case No.: 10-CV-02211 DMG (AGRx)
      GONZALEZ, et al.,
15
                           Plaintiffs,
16                   v.                       DISCOVERY MATTER
17
      WILLIAM BARR, Attorney General, et      JOINT ELECTRONIC DISCOVERY
18    al.,                                    ORDER ORDER
19
       Defendants.                            Honorable Dolly M. Gee
20
21
22
23
24
25
26
27
28
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 2 of 12 Page ID
                                     #:39094


 1 I.      DEFINITIONS:
 2         A.     The “Litigation” means the case captioned above.
 3         B.      “Electronically Stored Information” or “ESI” carries its broadest
 4 possible meaning consistent with Fed. R. Civ. P. 34(a).
 5         C.     “Document” carries its broadest meaning consistent with Fed. R. Civ.
 6 P. 34 and includes, ESI, Hard Copy Discovery and tangible things.
 7         D.     “Format” means the internal structure of a file, which defines the way
 8 it is stored and used.
 9         E.     “Native File(s)” or “Native Format” means ESI that is a file or datum
10 created by a computer-based, cloud-based, or artificial intelligence-based
11 application (including, by way of example, Microsoft Office, Microsoft Access,
12 video and audio files, *.eml, *.pst, and *.pdf files).
13         F.     “Non-Custodial Data Source” means a system or container that stores
14 ESI, but over which an individual custodian does not organize, manage or maintain
15 the ESI in the system or container, such as an enterprise system or database.
16         G.     “Producing Party” means a Party that produces documents.
17         H.     “Receiving Party” means a Party to whom documents are produced.
18         I.     “Responsive Document” means any document that the Producing Party
19 has agreed to produce or log, or that the Producing Party has been ordered to produce
20 by the Court.
21         J.     “Bates Number” means a unique alphanumeric identifier associated
22 with every physical sheet of paper, electronic file, electronically stored TIFF image,
23 or other tangible thing, consisting of (1) an alphabetic portion identifying the
24 producing party and/or other characteristics of the production; and (2) a numeric
25 portion incremented according to a scheme defined at the producing party’s
26 discretion to ensure that the alphanumeric identifier for each physical sheet of paper,
27
28
                                               1
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 3 of 12 Page ID
                                     #:39095


 1 electronic file, electronically stored TIFF image, or other tangible thing is unique.
 2 The alphanumeric identifier shall be no more than sixteen (16) characters in length.
 3         K.    “Metadata” means (i) information embedded in a Native File that is not
 4 ordinarily viewable or printable from the application that generated, edited, or
 5 modified such Native File; and (ii) information generated automatically by the
 6 operation of a computer or other information technology system when a Native File
 7 is created, modified, transmitted, deleted or otherwise manipulated by a user of such
 8 system.
 9         L.    “Static Image(s)” means a representation of ESI produced by
10 converting a Native File into a standard image format capable of being viewed and
11 printed on standard computer systems. A Tagged Image File Format (“TIFF”) image
12 is an example of a Static Image.
13         M.    “Load/Utilization File” means an electronic file containing information
14 identifying a set of paper-scanned images or processed ESI and indicating where
15 individual pages or files belong together as documents, including attachments, and
16 where each document begins and ends. A Load/Utilization File also contains data
17 relevant to the individual Documents, including extracted and user-created
18 Metadata, coded data, as well as OCR or Extracted Text.
19         N.    “OCR” means the optical character recognition file which is created by
20 software used in conjunction with a scanner that is capable of reading text-based
21 documents and making such documents searchable using appropriate software.
22         O.    “Extracted Text” means the text extracted from a Native File and
23 includes all header, footer, and document body information.
24 II.     PURPOSE AND LIMITATIONS
25         A.    In February and March 2020, the parties met and conferred on the ESI
26 to be searched in response to Plaintiffs’ February 20, 2020 amended Requests for
27 Production (RFP) numbers 5 and 6. See ECF No. 1077, Joint Status Report
28
                                             2
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 4 of 12 Page ID
                                     #:39096


 1 Regarding Compliance Discovery (March 24, 2020) (“JSR”). Defendants have now
 2 identified the unrepresented immigration detainees whose documents are to be
 3 produced in response to RFP 5 and, pursuant to paragraphs 4.c and 5 of the JSR,
 4 will endeavor to produce responsive ESI for both RFP 5 and 6 within six months,
 5 with an initial production within three months of the filing of the ESI protocol. The
 6 JSR also embodies the parties’ agreement to meet and confer regarding the status of
 7 the review and to determine an ESI production schedule if Defendants determine
 8 that production may not be completed within six months. This Order is thus limited
 9 to the collection, review, and production of ESI in response to RFPs 5 and 6 as
10 described in the March 24, 2020 JSR.
11         B.     This Order supplements all other discovery rules and orders. Nothing
12 in this order shall be construed (1) to prohibit the undersigned Parties from agreeing
13 to modify any provision of this Order or seeking relief from the Court; (2) as a waiver
14 of any Party’s rights under the Federal Rules of Civil Procedure; or (3) to waive any
15 objections as to the production, discoverability, or confidentiality of ESI.
16         C.     This Order may be modified for good cause by a Stipulated Order of
17 the Parties or by the Court. Plaintiffs and Defendants (collectively, “the Parties”)
18 shall meet and confer in an attempt to resolve any proposed modifications in good
19 faith. If the Parties cannot resolve this dispute, they may proceed under the Federal
20 and Local Rules of Civil Procedure addressing discovery disputes, including Fed. R.
21 Civ. P. 37 and Local Rule 37.
22 III.    SEQUENCE AND PROCEDURE OF ESI DISCOVERY
23         A.     ESI of Limited Accessibility.
24         If a Producing Party contends that any responsive ESI is not reasonably
25 accessible within the meaning of Fed. R. Civ. P. 26(b)(2)(B), that party shall timely
26 identify such ESI with reasonable particularity and shall provide the Receiving Party
27 with the basis for declining to produce such ESI. If the parties believe that there is
28
                                              3
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 5 of 12 Page ID
                                     #:39097


 1 video, voicemail and/or mobile device data that may be responsive in this Action,
 2 they agree to engage in discussion regarding production of such discrete data, which
 3 production will not be unreasonably withheld.
 4         B.    Privilege Logs.
 5               1.      The Parties shall confer regarding the nature and scope of
 6         privilege logs for the case, including whether categories of information may
 7         be excluded from any logging requirements and whether alternatives to
 8         document-by-document logs can be exchanged. A Producing Party shall
 9         produce such privilege logs no more than one month following each document
10         production.
11               2.      The parties have separately stipulated to a Protective Order
12         regarding discovery in this matter, ECF No. 507, as well as a Clawback
13         Agreement and Federal of Evidence 502(d) Order, ECF No. 1081, to govern
14         the standards and procedures for addressing claims of privilege over
15         inadvertently disclosed materials in this litigation.
16 IV.     ESI FORMAT
17         The Parties will produce electronic documents in the following format:
18         A.    ESI.
19         ESI and paper documents that are produced as scanned images should be
20 produced in Standard Group IV Black and White single page TIFF images at a
21 minimum of 300 DPI, 1 bit with the following exceptions: (1) documents that are in
22 color such as those containing images of marks and/or advertising should be
23 produced as single page color jpegs (.JPG); and (2) certain documents identified in
24 B., below, may be produced in native format. If after reviewing any black and white
25 document, a Receiving Party believes that color is critical to a document, the parties
26 agree to engage in discussion regarding production of documents in color, which
27 production will not be unreasonably withheld. The Producing Party shall provide
28
                                               4
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 6 of 12 Page ID
                                     #:39098


 1 image load files in Concordance (.OPT) format so as to facilitate the use of the
 2 produced images by a document management or litigation support system. The
 3 extracted, relevant metadata should be provided in a Concordance .DAT format, or
 4 other standard, compatible file format and extension as the receiving party specifies,
 5 and the searchable text (OCR) for non-native or non-searchable native files will be
 6 provided as multi-page text (.txt) files or other standard, compatible file format as
 7 specified by the receiving party.
 8         The Producing Party shall reproduce documents subject to the Parties’
 9 Clawback Agreement in the same manner/format in which they were originally
10 produced.
11         B.     Native Format.
12         Parties may produce agreed-upon ESI in native format, such as spreadsheets
13 (e.g., excel, google sheets, OpenOffice, CSV, TSV, etc.) and other files that cannot
14 be converted to TIFF (such as audio, video, XML files, and JPEGs). Native files
15 should contain the Bates number and confidentiality designation of the file in the file
16 title. In addition, native files should be accompanied by an image (TIFF) placeholder
17 that contains the beginning Bates number, any confidentiality designation and text
18 indicating “FILE PRODUCED NATIVELY” displayed on the page. Wherever
19 feasible, the Producing Party shall include accompanying metadata in the load file.
20 Documents with privileged information will not be produced in native format, unless
21 the party maintains a tool that permits the redaction of privileged information in
22 native format. Additionally, if after reviewing production of other ESI in a non-
23 native format, a Receiving Party believes that it is necessary to review a certain
24 document or documents in native format, the parties agree to engage in discussion
25 regarding production of discrete documents in native form, which production will
26 not be unreasonably withheld.
27
28
                                              5
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 7 of 12 Page ID
                                     #:39099


 1         C.      Metadata Fields
 2         The Parties will work in good faith to produce the following metadata fields
 3 as part of one data load file (.dat) per production, to the extent such metadata exists
 4 (and is relevant to the file type at issue), and can be automatically extracted and
 5 loaded into the Producing Party’s ESI management software in the ordinary course
 6 and operations of such software:
 7    Field Name                     Description
 8    BegBates                       Unique ID (Bates Number) listed on the first page
                                     of a document
 9
10    EndBates                       Unique ID (Bates Number) listed on the last page of
                                     a document
11
      BEGATTACH                      Unique ID (Bates Number) for the first page of the
12                                   Parent-Child Relationships for each document
13                                   within the family
14    ENDATTACH                      Unique ID (Bates Number) for the last page of a
                                     parent child relationship for each document within
15                                   the family
16    ATTACH_COUNT                   Count of attachments (any level child document)
17                                   associated with a parent document.
      CUSTODIAN                      Name of the custodian from whom the document
18
                                     was collected
19
      DUPE CUSTODIANS                Name(s) of all custodians who had the document
20                                   before de-duplication
21    AUTHOR                         Name of the creator of an electronic document,
                                     where available
22
      FROM                           Email address and alias/display name of the Sender
23                                   of an email.
24    TO                             Email address and alias/display name of the
25                                   Recipient of an email.

26    CC                             Email address and alias/display name of the Carbon
                                     Copy Recipients of an email.
27
28
                                               6
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 8 of 12 Page ID
                                     #:39100


 1     BCC                          Email address and alias/display name of the Blind
                                    Carbon Copy Recipients of an email.
 2
       SUBJECT                      Email Subject line
 3
       DATE TIME SENT               Email sent date and email sent time (from time zone
 4                                  at place of collection)
 5     FILEEXTENSION                File extension
 6     FILENAME                     Filename of electronic document
 7     MODIFYDATE                   Date and time electronic file was last modified or
 8                                  edited
       CONFIDENTIALITY              Confidentiality designation for each document, if
 9
                                    any
10
       REDACTED                     Indicates whether redactions have been applied to
11                                  the document
12     NATIVE_PROD                  Location of native file in production volume
13     TEXT_PATH                    Path to document-level text files
14
       MD5HASH                      MD5HASH value for all file types
15
       PARENTDATE                   For parent emails, this field will be populated with
16                                  the DateSent
17                                  For e-attachments, this field will be populated with
18                                  the DateSent of their parent email

19                                  For other electronic documents, this field will be
                                    populated with the DateLastModified.
20
       PARENTID                     Contains the Begdoc# value of an attachment’s
21                                  parent
22
             D.   Hard Copy Documents. The parties agree to use reasonable efforts to
23
      ensure that hard copy (paper) documents shall be scanned, logically unitized, and
24
      produced electronically as specified in the form of production above. This provision
25
      does not obligate any party to produce documents in a manner other than in which
26
      those documents were kept in the ordinary course of business such that hard copy
27
      documents that are not scanned into electronic form prior to the date of production
28
                                               7
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 9 of 12 Page ID
                                     #:39101


 1 may be produced in the same manner in which they are maintained (e.g., hard
 2 copies). Copies of such hard copy documents may be made available for inspection
 3 and copying or may be delivered to the office of counsel for the requesting party.
 4         E.    Parent-Child Relationships.
 5         Parent-child relationships (the association between an attachment and its
 6 parent Document) shall be preserved whenever reasonable in such a way that a
 7 Document and any attachments to that Document are produced in the same
 8 production set and are identifiable as parent and child.
 9         F.    Document Unitization.
10         If hard copy documents are scanned into an electronic form, the unitization of
11 the document and any attachments shall be maintained as it existed in the original
12 when creating the image file. For documents that contain fixed notes, the pages will
13 be scanned both with and without the notes and those pages will be treated as part
14 of the same document. The relationship of documents in a document collection (e.g.,
15 cover letter and enclosures, e-mail and attachments, binder containing multiple
16 documents, or other documents where a parent-child relationship exists between the
17 documents) shall be maintained through the scanning or conversion process.
18         G.    Duplicates.
19         Where a Party has more than one identical copy of an electronic document
20 (i.e., the documents have the same hash values), the Producing Party need only
21 produce a single copy of that document, provided that the ALL CUSTODIANS (or
22 DUPLICATE CUSTODIAN) field contains the names of the custodians of the de-
23 duplicated documents.
24         H.    DeNIST.
25         All files found on the National Institute of Standards and Technology (NIST)
26 list, commonly referred to as deNISTing, should be excluded from delivery to the
27 Government. All available metadata from files withheld from delivery due to the
28
                                              8
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 10 of 12 Page ID
                                      #:39102


 1 deNISTing process will be available upon request.
 2          I.    Email Thread Analysis.
 3          Email thread analysis may be used to reduce the volume of emails reviewed
 4 and produced. The produced emails must include all of the responsive information
 5 from a thread, including attachments. For example, if an email in a string deviates
 6 from the thread such that it contains attachments that are not included in the most
 7 complete thread, then that individual email and its attachments shall also be
 8 produced.
 9          J.    Redacted Documents.
10          Documents that contain redactions will be produced in single-page TIFF
11 format with corresponding OCR text and a Concordance-delimited DAT file
12 containing the metadata fields outlined in Paragraph IV(C) to the extent that such
13 metadata fields are not part of the redaction, with the exception that if a party utilizes
14 technology that permits the redaction of files that are not typically produced in image
15 format (such as spreadsheets), those files may be produced in native format with
16 redactions. Documents that require redaction will be noted as “Redacted” in the
17 DAT file. Documents that require redaction to any of the metadata fields will be
18 produced with a Redaction Status “Metadata Redacted” indicating the metadata for
19 that document has been redacted in the DAT file.
20          K.    Production Media.
21          A Producing Party shall produce the responsive documents in an encrypted
22 electronic form via Secure File Transfer or on a CD-ROM, DVD, external hard
23 drive, or such other readily accessible computer or electronic media as the Parties
24 may hereafter agree upon (the “Production Media”). Information that shall be
25 identified on the physical Production Media shall include: (1) a reference to this case
26 number, (2) the Producing Party’s name, and (3) the production date. The Bates
27 Number range(s) of the materials on the Production Media shall also be contained
28
                                                9
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 11 of 12 Page ID
                                      #:39103


 1 on the Production Media, and, where not practicable to do so, may be provided in an
 2 accompanying letter.
 3          L.    Embedded Objects.
 4          Non-image files embedded within documents, such as spreadsheets within a
 5 Power Point, will be extracted as separate documents and treated like attachments to
 6 the document in which they were embedded. Graphic objects embedded within
 7 documents or emails, such as logos, signature blocks, and backgrounds shall not be
 8 extracted as separate documents.
 9          M.    Compressed Files.
10          Compression file types (e.g., .CAB, .GZ, .TAR, .Z, .ZIP) shall be
11 decompressed in a manner that ensures a container within a container is
12 decompressed into the lowest uncompressed element result in individual files. The
13 container file itself shall not be produced.
14
            N.    Other ESI that is Impractical to Produce in Traditional Formats
15
                  (also known as Structured Data).
16
            The Parties understand and acknowledge that certain categories of ESI are
17
      structurally complex and do not lend themselves to production in native format or
18
      other traditional formats. To the extent a response to discovery requires production
19
      of discoverable electronic information contained in a database, the Parties agree to
20
      confer to define appropriate parameters for querying the database for discoverable
21
      information and generating a report in a reasonably usable and exportable electronic
22
      file (e.g., Excel, CSV or SQL format).
23
24
25
26
27
28
                                               10
     Case 2:10-cv-02211-DMG-AGR Document 1083 Filed 11/05/20 Page 12 of 12 Page ID
                                      #:39104


 1          O.    Production of Other Electronic Documents.
 2          The Parties shall meet and confer to agree on the form of any production of
 3 electronic documents other than the foregoing.
 4
 5
 6 Dated: November 5, 2020                        ___________________________
                                                  Honorable Alicia G. Rosenberg
 7
                                                  United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             11
